Judgment as amended by order dated March 4, 1932, and order denying motion for a new trial, reversed on the law and the facts and a new trial granted, with costs to appellants to abide the event. The court charged the jury that if there should be a finding for the plaintiff it should be for the full amount claimed. To this an exception was taken. While there was warrant in the testimony for finding that plaintiff had brought to defendant a lessee who was ready, able and willing to enter into a lease on defendant’s terms, defendant gave testimony that the original «agreement was that the plaintiff’s brokerage was to be $5,000, and further testimony that, because the lessee was to be a newly-formed corporation and not the individuals with whom negotiations were had, it was agreed that the commission should be $2,500. The controversy as to the amount of the commission should have been submitted to the jury. Lazansky, P. J., Kapper, Carswell, Seudder and Davis, JJ., concur.